UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1) VCA ANTECH, INC. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) August 1, 2012 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X]Rule 13d-1(b) [ ]Rule 13d-1(c) []Rule 13d-1(d) CUSIP No. 918194101 Page 2 of 9 Pages 1 NAMES OF REPORTING PERSONS
